Citation Nr: 0008148	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-17 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to January 
1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.  A notice of disagreement (NOD) was received in 
November 1997, the RO issued a statement of the case (SOC) in 
August 1998, and a substantive appeal (SA) was received in 
September 1998.  The veteran testified at a personal hearing 
at the RO in April 1999.


FINDING OF FACT

The record includes a current medical diagnosis of 
psychiatric disability, competent evidence of inservice 
incurrence, and medical evidence suggesting a link to 
service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a chronic acquired psychiatric disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, during in active duty service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  However, it should be noted at the 
outset that statutory law as enacted by Congress charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a). 

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).

Turning to the evidence, the claims file includes clear 
medical diagnoses of current psychiatric disability.  
Moreover, the veteran's assertions regarding inservice 
incurrence are accepted as true for well-grounded purposes.  
In fact, service medical records document psychiatric 
hospitalization during service.  

With regard to the well-grounded requirement of medical 
evidence of a nexus or link between current disability and 
service, the Board notes that the claims file includes a May 
1997 letter from a private licensed clinical psychologist, 
Ronald G. Carlson, Psy.D., to the effect that the veteran's 
"psychiatric problems began while he was in the Navy and 
included a variety of diagnoses (including schizophrenia) 
with symptoms such as suicide attempts, paranoid delusions, 
psychiatric hospitalizations, etc.  He had additional 
psychiatric hospitalizations in 1958, 1964, 1968, and twice 
in 1986 . . ."  The diagnosis was major depression, 
recurrent, severe; rule out schizophrenia, residual type, and 
schizoaffective disorder.  

The Board finds that the above-cited medical opinion (assumed 
to be true) provides a nexus or link between the veteran's 
currently diagnosed psychiatric disorder and service.  The 
Board finds that this evidence is sufficient to make the 
veteran's claim for service connection for a chronic acquired 
psychiatric disorder well grounded within the meaning of 
38 U.S.C.A. § 5107(a). 


ORDER

The veterans' claim of entitlement to service connection for 
a chronic acquired psychiatric disorder is well grounded.  To 
this extent, the appeal is granted, subject to the provisions 
of the following remand portion of this decision. 


REMAND

Because the claim of entitlement to service connection for a 
chronic acquired psychiatric disorder is well grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board 
finds that, considering the relevant evidence of record and 
the applicable laws and regulations, additional development 
is in order before it can be determined whether service 
connection for an acquired psychiatric disorder is warranted. 
Specifically, as indicated by certain medical records and the 
veteran's April 1999 RO hearing, the record points to the 
involvement of the Social Security Administration (SSA) and 
the State of California in possibly having awarded the 
veteran benefits for his psychiatric disability.  The Board 
notes that the documentation of record in this regard appears 
to be incomplete, but that such evidence may include 
additional psychiatric records relevant to the veteran's 
claim.  Moreover, it does not appear that the veteran has 
undergone a VA psychiatric examination to determine the 
nature, extent, and etiology of his psychiatric disorder(s).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the SSA and the 
appropriate California state agency to 
obtain and associate with the claims file 
copies of the relevant records, including 
all administrative decisions and 
supporting documentation, such as medical 
examinations and psychiatric evaluations, 
that are relevant to any SSA or state of 
California adjudication concerning the 
veteran's psychiatric disability.

2.  The veteran should be scheduled for a 
comprehensive VA psychiatric examination 
to identify and evaluate the nature, 
severity, and etiology of any current 
acquired psychiatric disorder(s).  The 
claims file must be made available to, 
and be reviewed by, the examiner in 
connection with the examination.  All 
tests and studies deemed necessary should 
be accomplished, and all psychiatric 
findings should be reported.  After 
reviewing the claims file (including 
specifically the May 1997 letter from 
Ronald G. Carlson, Psy.D.) and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any current acquired 
psychiatric disorder is related to the 
psychiatric symptomatology treated during 
the veteran's military service. 

3.  After completion of the above, and 
after any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine whether 
the veteran's claim can be granted.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board. 

The purpose of this remand is to afford the veteran 
assistance in developing his claim.  The veteran and his 
representative have the right to submit additional 


evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



